Allowable Subject Matter
Claims 1-23 would be allowable if rewritten to overcome Double Patenting, set forth in this Office action.

Regarding claim 1 though the prior art teaches:  
A rectification unit;
A transformer;
A synthesis unit;
A sampling unit; and
A modulation and control unit.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
a synthesis unit, configured to synthesize voltages of multiple pulsating waveforms output at the secondary side of the transformer and output a second AC for charging the battery, and 
the transformer being configured to convert the voltage of the modulated first pulsating waveform to the voltages of the multiple pulsating waveforms, such that the second AC meets charging requirements.

Regarding claim 4 though the prior art teaches:  
A rectification unit;
A transformer;
A synthesis unit;

A modulation and control unit. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
a synthesis unit, configured to synthesize voltages of multiple pulsating waveforms output at the secondary side of the transformer and output a second AC, and 
the transformer being configured to convert the voltage of the modulated first pulsating waveform to the voltages of the multiple pulsating waveforms, such that the second AC meets charging requirements.

Regarding claim 20 though the prior art teaches:  
performing a first rectification;
modulating the voltage of the first pulsating waveform; 
converting the voltage of the modulated first pulsating waveform;
synthesizing the voltages of the multiple pulsating waveforms; and 
sampling a voltage
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
synthesizing the voltages of the multiple pulsating waveforms to output a second AC, and 
applying the second AC to a battery of the terminal, and modulating the voltage of the first pulsating waveform according to the voltage sampling value, 
wherein the second AC meets charging requirements.  

Claims 2-3, 5-19 and 21-23 is/are dependent of claim 1, 4 and 20 and are allowable for the same reasons as claim 1, 4 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859